TRASK, Circuit Judge:
Appellant Navajo Tribe seeks an injunction to restrain the Secretary from carrying out a judicially and congressionally mandat*791ed reduction of stock grazing on reservation lands held jointly by the Navajo and Hopi Tribes until he files an Environmental Impact Statement (EIS) as required by the National Environmental Protection Act (NEPA). 42 U.S.C. § 4332(2)(C). The district court found that because NEPA was in irreconcilable conflict with the statutory directive to implement the stock reduction program immediately, NEPA did not apply. The court then granted the Hopi Tribe’s motion to dismiss the complaint for failure to state a claim.
On this appeal Appellant argues that the stock reduction mandate could be harmonized with NEPA. However, after submission of this case on July 8, 1980, the stock reduction mandate was amended by Public Law 96-305, 94 Stat. 929, which reads in pertinent part: “Sec. 28(a) No action taken pursuant to, in furtherance of, or as authorized by this Act, as amended, shall be deemed a major Federal action for purposes of the National Environmental Policy Act of 1969, as amended.” Whether the district court’s interpretation of the statute as it read when Appellant brought its action was correct or not, this clear directive from Congress forecloses the possibility that it can obtain any relief. Hence, we dismiss this appeal as moot.